Citation Nr: 0527769	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against the 
claimant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The appellant's military status has been verified as follows:  
Beleaguered from December 8, 1941 to April 8, 1942; missing 
April 9, 1942; prisoner of war (POW) status from April 10, 
1942 to June 28, 1942; no casualty status June 29, 1942 to 
May 6, 1945; and Regular Philippine Army service from May 7, 
1945 to March 27, 1946.  The appellant has no recognized 
guerrilla service.

In an October 1976 administrative decision, the Department of 
Veterans Affairs (VA) Compensation and Pension Service held 
that the evidence established beyond a reasonable doubt that 
the appellant had forfeited his rights to VA benefits 
pursuant to 38 U.S.C. § 3504(a) (1976) (now 38 U.S.C.A. § 
6104(a) (West 2002)).  The appellant was advised of that 
decision in an October 1976 letter.

Thereafter, in April 1992, the appellant filed a formal claim 
of entitlement to non service-connected pension benefits.  In 
an October 1993 letter, the VA Regional Office (RO) in 
Manila, Philippines determined that the appellant was 
permanently barred from the receipt of VA benefits due to the 
1976 forfeiture determination.  The appellant subsequently 
perfected an appeal regarding that issue.  In a May 1999 
decision, the Board denied entitlement to revocation of 
forfeiture of rights to VA benefits under the provisions of 
38 U.S.C.A. § 6104.

In July 2001, the Manila RO once again denied a claim of 
entitlement to VA benefits on the basis that the appellant 
was permanently barred from the receipt of VA benefits due to 
the 1976 forfeiture determination.  The appellant did not 
appeal that decision.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 determination by the Manila 
RO that the appellant had no entitlement to VA disability 
benefits because he had forfeited all rights, claims, and 
benefits under laws administered by VA.  The appellant 
subsequently disagreed with that determination.  Shortly 
thereafter, in an October 2002 letter, the RO recharacterized 
the issue as whether new and material evidence had been 
submitted to reopen a claim for revocation of forfeiture of 
all rights, claims, and benefits under laws administered by 
VA.  The appellant then perfected an appeal regarding that 
issue.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in December 2002.

The Board notes that it previously remanded the appellant's 
claim in December 2003 for compliance with the Veterans 
Claims Assistance Act, discussed below.  The appellant's 
claim is now properly before the Board.

The Board has granted the appellant's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDINGS OF FACT

1.  Revocation of forfeiture of VA benefits was denied by a 
July 2001 RO letter, and the appellant was notified of the 
decision at that time; a timely appeal to that decision was 
not initiated by the appellant.

2.  Evidence submitted since the RO's July 2001 denial 
consists only of reiterations of the appellant's previous 
contentions, and therefore, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2001 RO denial of the appellant's claim to 
revoke the forfeiture of his entitlement to VA benefits, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  New and material evidence has not been received since the 
RO's July 2001 denial; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant and his representative have been provided with 
a copy of the appealed September 2002 denial, a December 2002 
SOC and July 2005 supplemental statement of the case (SSOC) 
that discussed the pertinent evidence and the laws and 
regulations related to the claim on appeal. Moreover, these 
documents essentially notified them of the evidence needed by 
the appellant to prevail on his claim.

In addition, in a December 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate his claim, 
and offered to assist him in obtaining any relevant evidence. 
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain. The 
appellant was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The appellant was told 
that with respect to his claim that he needed to submit new 
and material evidence with respect to his claim for 
revocation of forfeiture of entitlement to VA benefits.

The appellant was told that if there was any other evidence 
of information he believed would support his claim, he was to 
inform the RO.  The appellant was further informed that he 
could submit any additional information or evidence to VA, 
preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in December 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in August 2002.  Thereafter, The RO issued a decision in 
September 2002.  In December 2004, the RO provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to submit pertinent evidence 
pertaining to his claim, after initial AOJ adjudication of 
his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  The appellant has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the appellant has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  Therefore, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Legal Criteria, Background, and Analysis

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by VA.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 
3.905(b).

Information pertaining to the authority, powers, duties, and 
functions of the Bureau of the Constabulary (BC), as 
contained in the official journals of the Japanese military 
administration and executive orders pursuant thereto provide 
evidence of the organization and collaboration of the BC with 
the Japanese Imperial Forces.  Membership in that 
organization subsequent to December 1941 is evidence of 
assistance to the Japanese war effort.  The BC has long been 
recognized by this Board as being part of the Japanese 
military occupation and administration, and as part of the 
Japanese Imperial Forces.  However, simple membership in such 
an organization is not conclusive proof that a veteran was 
guilty of "mutiny, treason, sabotage or rendering assistance 
to an enemy of the Unites States..." which is the statutory 
standard which must be met.  See generally, Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  Rather, the circumstances of 
each individual case must be carefully analyzed to determine 
the nature and extent of a appellant's involvement with the 
BC.

The RO issued a denial letter with regard to the appellant's 
claim of revocation of his forfeiture of benefits in July 
2001.  The appellant did not initiate an appeal as to this 
decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence means existing evidence not 
previously submitted to VA that by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156. 
(2005).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The evidence of record at the time of the last RO denial of 
the appellant's claim in July 2001 included the following.

The Adjutant General of the U.S. Army certified the 
appellant's military status as follows: Beleaguered from 
December 8, 1941 to April 8, 1942; missing April 9, 1942; POW 
status from April 10, 1942 to June 28, 1942; no casualty 
status June 29, 1942 to May 6, 1945; and Regular Philippine 
Army service from May 7, 1945 to March 27, 1946.  No 
recognized guerrilla service has been certified by the 
service department.

A September 1944 BC document includes the appellant as a 
member of the Fourth Pampanga BC Company.  The appellant had 
previously denied employment under the Japanese controlled 
civil or puppet government during the enemy occupation.  The 
BC document indicated that the appellant had participated in 
BC activities, including an engagement with the Hukbos in 
September 1944.

The record contains an Affidavit for Philippine Army 
Personnel dated in May 1945.  The appellant reported that he 
surrendered to POW status and was later released.  He 
reported civilian status after his release in June 1942 and 
up until reporting to active duty in May 1945.  In an 
Affidavit for Philippine Army Personnel dated in March 1946, 
the appellant reported participation in a guerrilla unit 
beginning in July 1942.

A letter from the POW office, dated in September 1970, 
indicated that the appellant had received Japanese 
compensation based on his POW status.

In March 1972, the appellant applied for VA benefits, 
asserting that he incurred physical disability while a POW.  
He reported service as a technical sergeant in the USAFFE, 
"A" Company and confinement as a POW from April 1942 to 
June 1943.  The claims file at that time contained a copy of 
a Philippine Army enlistment record, which was certified in 
September 1952 as being a true copy.  That document indicates 
that the appellant was enlisted in June 1941 into the 
Philippine Constabulary and served until his discharge in the 
POW camp in June 1942, then remaining inactive due to POW 
diseases until May 1945.

In a supplemental statement received in June 1972, the 
appellant asserted that he served from June 1941 to March 
1946 with the Corps of Engineers, Second Regular Division, 
First Infantry Regiment, and that from August 1942 forward he 
assisted Volckmann's Guerrillas, USAFIP, 121st Infantry 
Regiment, under R.B., by providing intelligence.  He denied 
taking any oath to an enemy of the U.S.

In August 1973, the case was referred to the Chief Attorney 
for forfeiture consideration.

The appellant was deposed in December 1974.  At that time he 
stated that he underwent rejuvenation training at the BC 
Academy as a POW and that after his release he attended 
further rejuvenation training.  He asserted that he was 
unaware that he was being transferred to rejuvenation 
training, only being told that he was going to the hospital.  
He then stated that after his graduation from such training 
he took an oath of allegiance to the Imperial Japanese 
government and was assigned a uniform.  He stated that his 
duties included maintaining peace and order and conducting 
patrols.  He admitted to being armed while on patrol.  He 
then stated that he escaped after the September 1944 
engagement with the Hukbos.  He acknowledged having no 
recognized guerrilla service, but asserted that he worked as 
an intelligence officer of the USAFIP under Lieutenant R.B.

In a February 1975 memorandum, the Adjudication Officer 
recommended that the appellant be charged with violation of 
the provisions of 38 U.S.C. § 3504(a) (now 38 U.S.C.A. § 
6104(a)).  The appellant was notified that his case would be 
referred to the Director of the Compensation and Pension 
Service for consideration of the question of forfeiture under 
the provisions of 38 U.S.C. § 3504(a).  In his defense, the 
appellant responded in April 1975, that while in the BC he 
was engaged as an intelligence agent for the guerrillas, 
supplying them with valuable military information.  He denied 
any disloyalty to the United States.

In October 1976, the Director of VA Compensation and Pension 
Services decided that the appellant was a voluntary member of 
the BC from June 1942 to May 1945.  The decision referred to 
the appellant's BC promotion to Superior Private, his 
participation in the BC for two years without attempting to 
escape, his role in the September 1944 attack against the 
Hukbos, and the lack of any verifiable guerrilla service.  
The conclusion was that the evidence showed, beyond a 
reasonable doubt, that the appellant's sustained membership 
and service of over two years in the Japanese sponsored and 
controlled BC, during the enemy occupation of the 
Philippines, was of assistance to the Imperial Japanese 
Government, within the purview of 38 U.S.C. § 3504(a), 
thereby warranting forfeiture of all accrued or future 
gratuitous benefits under the laws administered by the VA.  
38 U.S.C.A. § 6104(a).

Subsequent to the October 1976 forfeiture decision, the 
appellant submitted further claims of entitlement to VA 
compensation, pension and education benefits.  In a September 
1992 statement, he reiterated his defense that, in fact, he 
had been told by the guerrillas to stay in the BC in order to 
obtain vital military information.  In support of his claim 
he submitted a copy of an affidavit from R.B., dated in 
February 1956, who stated that he had been an intelligence 
officer with Volckmann's guerrillas in August 1942 and that 
he engaged the appellant to obtain military information from 
the BC.

In a statement dated in December 1993, the appellant reported 
that he was tortured and coerced when captured by the enemy 
and that he served in the underground movement, not really 
serving the enemy but spying against them.

In conjunction with his then most recent claim, the appellant 
submitted a copy of an affidavit, signed by F. M. in February 
1954.  F. M. reported having been an intelligence officer 
with the Second Battalion of the 121st Infantry, otherwise 
known as Volckmann's guerrilla and stated that he knew R.B., 
whose official designation was SS Agent.  F. M. related that 
R.B. worked under him, and was sent on missions to enemy 
installations for the purpose of gathering vital information 
about the Japanese.  In another submitted affidavit dated in 
February 1954, G.C. reported knowing that R.B. was an 
intelligence officer.  Neither individual mentioned the 
appellant.  Documentation is in the claims file received in 
February 1954 to reflect that R.B. was recommended for 
promotion based on his missions behind enemy lines to gather 
information in support of the United States, and that he was 
awarded the Silver Star.  Those records reference Mr. B's 
actions in and around January 1945.  Mr. B.'s service records 
show guerrilla service from August to October 1942, and from 
August 1944 to November 1945.  In relevant documents, Mr. B. 
asserted having been a POW from April to August 1942; such is 
unsupported.  In other documents, Mr. B. reported that he had 
been released from POW status in April 1942.

The claims file contains a memorandum dated in March 1998, in 
which the RO recounted Mr. B.'s recognized service, including 
his engagement in intelligence and espionage work at Rosario, 
La Union from August 1942 to January 1945.  The RO set out 
that there has never been concrete evidence that any 
individual was forced to join the BC; rather, the evidence 
accumulated by United States Army intelligence indicates that 
membership was voluntary and that members were carefully 
screened to prevent infiltration by guerrillas.  The RO 
further noted that BC volunteers were released from POW 
captivity earlier than they might have been and that the 
question of loyalty could be mitigated if it was shown that 
an individual deserted the BC while the tide of war favored 
the Japanese.  To the converse, the RO noted that desertion 
from the BC after the tide had changed in favor of the 
Americans "would significantly call in to question an 
individual's concept of loyalty..."

In the March 1998 memorandum, the RO specifically noted that 
R.B. reported having escaped from the Death March in April 
1942, whereas the appellant was interned until his release in 
June 1942, and that thus, it did not appear that the 
appellant and Mr. B. would have had contact until after that 
time.  The RO further noted that per R.B.'s affidavit, it did 
not appear the two had contact prior to March 1944 when the 
tide of war had changed in favor of the United States.

The RO subsequently requested Mr. B.'s original February 1956 
affidavit in June 1998.  The appellant responded in July 
1998, stating that he had submitted such to the RO on 
February 18, 1956, along with other papers requesting VA 
benefits.  The RO later informed the appellant in August 1998 
that no benefits information or requests had been received 
prior to 1972 and again requested he provide the original 
affidavit.  In a letter dated in September 1998, the 
appellant indicated that he already sent the affidavit and 
that he had begun his claim prior to 1972.  In statements the 
appellant has indicated that he no longer knows the name or 
identity of the notary public who witnessed R.B.'s affidavit 
in 1956.

In July 2001, the appellant submitted an affidavit from G.F., 
dated April 2001.  G.F. stated that he knew the appellant 
since they were in Camp Crame, Quezon City in early 1942 in 
the General Service Troops.  They were in the battlefield in 
Aglaloma and Quinwau, Mariveles in Bataan.  He stated they 
were in the Death March and concentration camp.

The July 2001 RO decision became final when the appellant did 
not initiate an appeal.

The evidence received since the July 2001 denial of the 
appellant's claim includes a March 2003 letter to his 
Senator, in which the appellant indicated that he was under 
duress and in extreme danger as a Japanese POW.  He stated he 
was inhumanely tortured during the Death March and 
incarceration.  He was forcibly coerced.

In the statement accompanying his substantive appeal (VA Form 
9), the appellant reiterated that he was forced during his 
captivity to serve under the Japanese enemies in order to 
save his life.  He stated that he managed to escape from the 
Japanese in 1943.

In short, the only evidence added to the file in conjunction 
with the appellant's request to reopen his claim are his own 
statements.  He offered no new information in these 
statements and merely repeated contentions he expressed in 
previous documents.  As such, this evidence is not new and 
material. 38 C.F.R. § 3.156 (2005).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence having not been received, the claim 
for revocation of the forfeiture of entitlement to VA 
benefits previously declared against the claimant is not 
reopened, and is accordingly denied.





	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


